UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLAYNE ANNETTE CRAWFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (1:08-cr-00110-RLV-DSC-1)


Submitted:   May 26, 2011                   Decided:   June 10, 2011


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charlayne Annette Crawford pleaded guilty, pursuant to

a plea agreement, to one count of making a false statement to

the Federal Bureau of Investigation in violation of 18 U.S.C.

§ 1001 (2006).            The district court sentenced Crawford to six

months’ probation and imposed a $100 special assessment.                       We

affirm.

              On appeal, Crawford’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), in which he states

that he could find no meritorious issues for appeal.                   Crawford

was informed of her right to file a pro se supplemental brief,

but   she     has   not    done   so.    Counsel   calls   our    attention    to

Crawford’s allegations of duress and coercion set forth in her

notice of appeal filed in the district court.               We find no merit

in    these     conclusory        allegations,   especially      in   light     of

Crawford’s sworn testimony to the contrary.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Crawford’s conviction and sentence.                       This

court requires that counsel inform Crawford, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Crawford requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                         2
representation.    Counsel’s motion must state that a copy thereof

was served on Crawford.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3